Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed June 18, 2020.  
New claim 44 is acknowledged.  Claims 1, 2, 6, 8, 9, 12, 13, 15, 25, 28 and 29 have been amended.  
Claims 1-4, 6, 8, 9, 12, 13, 15, 22-25, 27-29, 31, 35-38, and 42-44 are pending in the present application.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on June 18, 2020 is acknowledged.  Applicants further election of species (without traverse) of the target region set forth in SEQ ID NO: 4, as recited in claim 1;  the effector/effector complement combination SEQ ID NO: 21/SEQ ID NO: 22, as recited in claim 2; the pri-miRNA backbone of pri-miR-30a (SEQ ID NO: 76/SEQ ID NO: 77), as recited in claims 4 and 6; the shmiR sequence set forth in SEQ ID NO: 48, as recited in claim 6; the DNA sequence set forth in SEQ ID NO: 64, as recited in claims 8 and 25; the target region set forth in SEQ ID NO: 9, as recited in clause (b) of claim 9; and the ddRNAi construct encoding a nucleic acid comprising a DNA sequence encoding a shmiR comprising or consisting of the sequence set forth in SEQ ID NO:48; and a nucleic acid comprising a DNA sequence 
Claims 35-38, 42 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on June 18, 2020.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4, 6, 8, 9, 12, 13, 15, 22-25, 27-29, 31 and 44 have been examined on the merits as detailed below:

Drawings
The Drawings filed November 2, 2018 are acknowledged and have been accepted by the Examiner.  


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been placed in the file.



Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed September 17, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  
Applicant’s IDS filed June 4, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
Applicant’s IDS filed November 19, 2018 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Nucleotide Sequence Disclosures
This application fails to comply with the requirements of 37 C.F.R. §1.821-1.825 for the reason(s) set forth below or on the attached Notice To Comply with Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures.  In the Preliminary Amendment filed May 23, 2019, Applicant’s Specification was amended to include SEQ ID NOs: 230-237.  See amendment to Table 1 at page 141.  However, newly added SEQ ID NOs: 230-237 have not been formally added to the computer readable form (CRF) version of the sequence listing.  It is noted that the CRF only contains 229 sequences.  Applicants must add SEQ ID NOs: 230-237 to the CRF.  Applicant must fully comply with the sequence rules for any response to this action to be considered fully responsive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The claims are drawn to a nucleic acid comprising a DNA sequence which encodes a short hairpin micro-RNA (shmiR), said shmiR comprising: an effector sequence of at least 17 nucleotides in length; an effector complement sequence; a stemloop sequence; and primary micro RNA (pri-miRNA) backbone; wherein the effector sequence is substantially complementary to a RNA transcript set forth in SEQ ID NO: 4.  The claims are also drawn to a ddRNAi construct comprising a nucleic acid comprising a DNA sequence which encodes a short hairpin micro-RNA (shmiR), said shmiR comprising: an effector sequence of at least 17 nucleotides in length; an effector complement sequence; a stemloop sequence; and primary micro RNA (pri-miRNA) backbone; wherein the effector sequence is substantially complementary to a RNA transcript set forth in SEQ ID NO: 4 and further comprising: (i) a nucleic acid encoding a shmiR comprising or consisting of an effector sequence which is substantially complementary to a RNA transcript comprising the sequence set forth in SEQ ID NO: 4: and (ii) a nucleic acid encoding a shmiR comprising or consisting of an effector sequence which is substantially complementary to a RNA transcript comprising the sequence set forth in SEQ ID NO 9.
WO 2008/147430 teaches shRNA and shmiRNA (microRNA or miRNA formatted interfering RNA) for inhibiting gene expression. On page 27, 1737C (SEQ ID NO: 17) is a DNA sequence for a hepatitis B virus (HBV)-targeting miRNA. miRNA-1737C targets SEQ ID NO: 9 of the current application. WO 2008/147430 also teaches expression 
WO 2008/147430 teaches does not necessarily teach the target sequence SEQ ID NO: 4 of the present invention.
US Patent Publication 2012035240 teaches HBV shRNA targeting the region of SEQ ID NO: 4 of the present invention.  See SEQ ID NO: 51 in Table 1A and SEQ ID NO: 15 in Table 1, pages 24 and 25.  US Patent Publication 2012035240 also teaches shRNA targeting the region of SEQ ID NO: 9 of the present invention (SEQ ID NO: 55 in Table 1A and SEQ ID NO: 18 in Table 1, pages 24 and 25).  
Both WO 2008/147430 and US Patent Publication 2012035240 teach RNA pol III promoters and/or a U6 promoter or H1 promoter.  Also, both WO 2008/147430 and US Patent Publication 2012035240 teach expression vectors as plasmids or adenoviral vectors for expressing encoded sequence(s). 
Before the effective filing date of the claimed invention, there was a desire to design and use vectors expressing multiple microRNA-formatted interfering RNAs from a single transcript.  The prior art provided clear motivation to use expression vectors expressing interfering RNAs to target and inhibit HBV.    
It would have been prima facie obvious to a person of ordinary skill in the art to make a nucleic acid comprising a DNA sequence which encodes a shmiR, said shmiR comprising: an effector sequence; an effector complement sequence and a stemloop sequence using the teachings and suggestions of the prior art. The present Specification explicitly discloses:
Suitable primary micro RNA (pri-miRNA or pri-R) backbones for use in a nucleic acid of the disclosure may be selected from those known in the art
The conserved region of the HBV target identified as SEQ ID NO:4 or SEQ ID NO:9 of the present invention was known in the art and used as a target for RNAi in treating HBV.  
A person of ordinary skill in the art would have been motivated and expected reasonable success to devise the compositions as claimed using the combination of the prior art for the purpose of treating HBV infection in a cell or subject.
Therefore, the invention would have been prima facie obvious before the effective filing date of the claimed invention.


Claims Rejection - Improper Markush
Claim 9 is rejected on the judicially-created basis that it encompasses an improper grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  The claims encompass different effector sequences, which do not share a common substantial feature (i.e. there is no common “core” structure shared by all members of the group).  It should be recognized that the effector sequences which are substantially complementary to a RNA transcript set forth in any one of SEQ ID NOs: 1-3 of 5-10, 38, 40 and 42 are uniquely different sequences with different nucleic acids structures (e.g. sequences).  For example, SEQ ID NOs: 1-3 or 5-10 are RNA transcripts for different 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).  


Conclusion
Claims 4, 6 and 8 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15, 25 and 44 are allowable.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635